UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6458



TYRONE WEST,

                                             Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER; J. JOSEPH CURRAN, JR.,
Attorney General of the State of Maryland,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-2899-RDB)


Submitted:   August 31, 2005            Decided:   September 27, 2005


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone West, Appellant Pro Se. Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tyrone West seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) petition.                The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner     satisfies   this     standard   by

demonstrating that reasonable jurists would find both that the

district    court’s   assessment        of   the    constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that West

has not made the requisite showing.                Accordingly, we deny West’s

motion     for   appointment       of   counsel,     deny   a   certificate     of

appealability, and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED




                                        - 2 -